PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Zhejiang University
Application No. 17/519,370
Filed: 16 Dec 2021
For Structural vibration monitoring method based on computer vision and motion compensation
:
:
:
:	DECISION ON PETITION
:
:
:
:

	 					
This is a decision on the “PETITION UNDER 37 C.F.R. 1.53 TO GRANT A FILING DATE AS OF THE DATE OF DEPOSIT OF THE APPLICATION,” filed on December 28, 2021, requesting that this application be accorded a filing date of November 4, 2021.  This submission is being treated as a petition pursuant to 37 C.F.R. § 1.182.

Receipt of the associated $210 fee is acknowledged.

This petition is GRANTED.

Application papers in the above-identified application were initially deposited on November 4, 2021 and consisted of, inter alia, an abstract, claims, a specification, and drawings in a language other than English that were submitted in the form of a copy of Chinese application number 112378507 A.  

On November 18, 2021, the Office of Data Management mailed Applicant a “notice of incomplete nonprovisional application” (first notice), notifying Applicant that the application papers had not been accorded a filing date, and that a filing date would be accorded upon the deposit of a specification.

In response, on December 16, 2021, Applicant submitted an English language translation of the non-English language application and a statement that the translation is accurate.  The processing fee set forth in 37 C.F.R. § 1.17(i) was not received therewith.  See 37 C.F.R. § 1.52(d)(1).  
On December 20, 2021, the USPTO mailed a filing receipt that shows this application has been accorded a filing date of December 20, 2021 as well as priority to Chinese application number 202011222425.9:1


    PNG
    media_image2.png
    55
    669
    media_image2.png
    Greyscale


With this petition, Applicant argues the submission of November 4, 2021 was sufficient to warrant a filing date.

Applicant’s arguments have been considered, and have been deemed to be persuasive.  

37 C.F.R. § 1.52(d)(1) sets forth, in toto:

Nonprovisional application.  If a nonprovisional application under 35 U.S.C. 111(a) is filed in a language other than English, an English language translation of the non-English language application, a statement that the translation is accurate, and the processing fee set forth in § 1.17(i) are required. If these items are not filed with the application, the applicant will be notified and given a period of time within which they must be filed in order to avoid abandonment.

As set forth above, an English language translation of the non-English language application and a statement that the translation is accurate have each been received.

Given the basis for granting this petition, no petition fee is required.   USPTO records show that on August 23, 2022, the required $70 processing fee set forth in 37 C.F.R. 
§ 1.17(i) was taken from the $210 petition fee, and the remaining $140 balance was refunded to the appropriate credit card.

To the extent this petition requests a filing date of 
November 4, 2021, the petition is GRANTED.  

The Office of Patent Application Processing (OPAP) will be notified of this decision, for the issuance of a corrected filing receipt that shows this application has been accorded a filing date of November 4, 2021.  OPAP will then notify the Technology Center so that this application may receive further processing.  

The general phone number for OPAP is 571-272-4000.  Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 With this petition, Petitioner asserts that the filing receipt does not list the foreign priority claim, but this is not an accurate assertion. 
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.